DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant’s response received 08/28/2017 is acknowledged. Claims 1-10 and 21-29 are pending in the application.

Rejections - 35 USC § 112
3.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.    Claims 1-10 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Clarification and/or appropriate revision of the claim language is requested.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6, 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over St. Germain et al. (US 9589444 B1) in view of BAKER (US 20170363079 A1).
	Regarding claim 1, St. Germain discloses a system (10 in Fig. 3) for monitoring the loading of a plurality of equipment and components (e.g., a plurality of slings 50 deployed in the field of a lifting job, see col. 2, lines 55-59 and Fig. 3) utilized for lifting (Abstract), wherein the plurality of equipment and components is configured for use at various jobsites (col. 5, lines 12-23; by inherency, the system 10 is configured for use at 
	St. Germain does not mention explicitly: in said “active mode”, the on-board controller is configured to operate at an active interval; wherein the active interval is less than the sleep interval; wherein said predetermined load threshold is ten percent of a rated working load of each of the plurality of equipment and components; wherein said all-time peak load data is collected during the operating life of each of the plurality of equipment and Preliminary Amendment and ResponseDocket No: 689132-14U3components.
	BAKER discloses a system for monitoring the loading of equipment and components utilized for lifting (Abstract; para. 0009; Fig. 3B and related text), comprising: a transmitter assembly (166 in Fig. 2) having an on-board controller (176) in communication with a central server (168), the central server configured to receive collected loading data from the transmitter assembly that is measured by at least one sensor (174) and collected by the on-board controller (para. 0019-0020), wherein the on-board controller is configured to operate at a sleep interval (inherent to the sleep mode) when a predetermined threshold is meet and at an active interval (i.e., high-speed data collection) associated with an “active mode” when said predetermined threshold is not meet, wherein the active interval is less than the sleep interval (para. 0010, 0025).

The combination of St. Germain and BAKER is silent on: wherein said predetermined load threshold is ten percent of a rated working load of the equipment and components.
However, because the claims of the instant application do not specify the particular function or improvement of the requited predetermined load threshold, it is deemed that such setting of the value (ten percent of a rated working load) of the predetermined load threshold relates merely to a design choice of a load threshold at which alert trigger signals would be generated by the system. Since St. Germain teaches the general condition of said predetermined load threshold (e.g., a non-zero 
The combination of St. Germain and BAKER is silent on: said all-time peak load data is collected during the operating life of of each of the plurality of equipment and components.
However, it is deemed that the feature in question relates merely to a design choice of the time period for storing the measured peak load data. Since St. Germain teaches the general condition for this time period (St. Germain, col. 7, lines 31-35), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of St. Germain and BAKER to arrive at the claimed invention by configuring St. Germain’s on-board controller to save all-time peak load data during the operating life of each of the plurality of equipment and Preliminary Amendment and ResponseDocket No: 689132-14U3components, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It has been further held that an obvious matter of engineering design choice is not patentably advanced.

However, because the claims of the instant application do not specify the particular function or improvement of the requited sleep interval and active interval, the specific setting of the values of the sleep interval and the active interval is considered mere design choices of these interval parameters. Since St. Germain teaches the general condition of said sleep interval (col. 13, lines 37-48) and BAKER teaches the general condition of said active interval (para. 0010, 0020), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of St. Germain and BAKER to arrive at the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claims 4 and 5, St. Germain discloses: wherein the on-board controller is configured to transmit the collected loading data to the central server at a load transmission interval, wherein the load transmission interval is that same as the sleep interval (col. 5, lines 20-23; col. 6, lines 31-67).
Regarding claim 6, St. Germain renders it obvious that the on-board controller is configured to extend the load transmission interval when the on-board controller is unable to communicate with the central server (e.g., without receiving a wake signal, the on-board controller would remain in a waiting state, see col. 13, lines 37-41).

Regarding claim 29, the combination of St. Germain and BAKER is silent on: wherein the sleep interval is two seconds (2 sec), and the active interval is one second (1 sec); the on-board controller also configured to operate at a third sampling rate when a load measured by the strain gauge is over eighty percent (80%) of the rated working load, the third sampling rate is one-half second (1/2 sec).  
However, because the claims of the instant application do not specify the particular function or improvement of the requited sleep interval and active interval, the specific setting of the values of the sleep interval and the active interval, such as wherein the sleep interval is two seconds (2 sec) and the active interval is one second (1 sec), is considered mere design choices of these interval parameters. Since St. Germain teaches the general condition of said sleep interval (col. 13, lines 37-48) and BAKER teaches the general condition of said active interval (para. 0010, 0020), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of St. Germain and BAKER to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
.
7.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over St. Germain et al. in view of BAKER as applied to claim 1 further in view of Andersson et al. (US 20150107020 A1).
Regarding claim 7, St. Germain discloses: a peak load display (16 in Fig. 3) in communication with the on-board controller (col. 5, lines 16-23: “… operator terminal 16 … displaying loading information and overload indications”), the peak load display configured to display the all-time peak load data when actuated by a user (col. 12, lines 4-21; col. 13, lines 49-57).  

Andersson discloses a system for monitoring the loading of equipment and components utilized for lifting (Abstract; Fig. 1), comprising: a transmitter assembly (14); a display (the display of the integrated weight scale 12) attached to the transmitter assembly (Figs. 1 and 2); said display in communication with an on-board controller (90), the on-board controller configured to save measured load data and the display configured to display the load data (para. 0044-0045).  
Since both St. Germain and Andersson teach the general desirability of an on-site display for displaying the load information (St. Germain, col. 14, line 58 – col. 15, line 10), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of St. Germain and BAKER to provide the transmitter assembly with a peak load display similar to the one taught by St. Germain in view of Andersson, such that the peak load display, which is attached physical to the transmitter assembly, may serve as a redundancy for the failure indicator system (St. Germain, col. 15, lines 6-10).
Regarding claim 8, St. Germain modified in view of Andersson (see discussion for claim 7 above) renders it obvious that wherein the on-board controller stores a rated working load for each of the plurality of equipment and Preliminary Amendment and ResponseDocket No: 689132-14U3components (col. 1, lines 19-24; col. 13, lines 55-62), the peak load display configured to display data indicating whether the all-time peak load is less than or greater than the rated working load (col. 12, lines 4-21; col. 13, lines 64-67).

However, the Examiner takes official notice that using green/red color to visually deliver a message of normal/abnormal state to the user is well known in the art. Since St. Germain teaches using colors to visually display the health conditions of the load-bearing component (col. 14, line 58 – col. 15, line 10), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of St. Germain and Andersson to arrive at the claimed invention by using green/red color to visually display the evaluation results for said the all-time peak load. Doing so would allow the user to easily monitor the health condition of the system (St. Germain, col. 15, lines 1-10).
Regarding claim 9, St. Germain modified in view of Andersson (see discussion for claim 7 above) renders the claimed invention obvious (St. Germain, col. 13, lines 57-67).
8.	Claims 21-23, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over St. Germain et al. in view of BAKER as applied to claim 1 further in view of Lee (US 20070053413 A1).
Regarding claim 21, St. Germain discloses: wherein the transmitter assembly and the central server are in communication wirelessly in a shorter or longer communication range (col. 11, line 47 – col. 12, line 3). 

Lee discloses a radio frequency communication technique for data transmission between client/server wireless products (e.g., 410/420 in Fig. 4), wherein the radio frequency communication are in communication is in an industrial, scientific, and medical bands (para. 0020).
It would have been obvious to one of ordinary skill in the art to apply Lee’s radio frequency communication technique to implement the data transmission between the transmitter assembly and the central server in the combination of St. Germain and BAKER as an intended use of a known invention. Doing so would allow the wireless products to be used globally and also be mass produced for decreasing the manufacturing cost (Lee, para. 0004).
Regarding claims 22 and 23, St. Germain does not mention explicitly: wherein the transmitter assembly and the central server utilize a frequency-hopping spread spectrum implementation during communication; wherein a radio channel regularly switches in a sequence governed by the central server upon power up based on the frequency-hopping spread spectrum implementation. 
Lee discloses a radio frequency communication technique for data transmission between client/server wireless products (e.g., 410/420 in Fig. 4), wherein the client and the server utilize a frequency-hopping spread spectrum implementation during communication (para. 0005); wherein a radio channel regularly switches in a sequence governed by the server based on the frequency-hopping spread spectrum implementation (para. 0007). 
In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claims 25 and 26, St. Germain does not mention explicitly: wherein the on-board controller knows where it is on the frequency-hopping sequence and synchronizes the frequency-hopping sequence with the central server when the base station established communication with the transmitter assembly; wherein the transmitter assembly and the base station follow the same pattern of frequencies in the frequency-hopping spread spectrum implementation when in communication.  
The teaching of Lee includes:  wherein the transmitter assembly (e.g., 410 in Fig. 4) comprises an on-board controller, wherein the on-board controller knows where it is on the frequency-hopping sequence and synchronizes the frequency-hopping sequence 
Regarding claim 28, St. Germain does not mention expressly: wherein the transmitter assembly is in communication with the central server on an approximately nine hundred fifteen megahertz industrial, scientific and medical (ISM) band.
However, it is deemed that the feature in question relates merely to a design choice of the radio frequency band for the communication between the transmitter assembly and the central server. Since St. Germain teaches the general condition of the communication between the transmitter assembly and the central server, Lee teaches ISM band and the nine hundred fifteen megahertz ISM band is well-known, it would have been obvious to one of ordinary skill in the art to have modified the combination of St. Germain, BAKER and Lee to arrive at the claimed invention by utilizing an approximately nine hundred fifteen megahertz industrial, scientific and medical (ISM) band for the communication between the transmitter assembly and the central server for the purpose of very local communications. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It has been further held that an obvious matter of engineering design choice is not patentably advanced.
24 is rejected under 35 U.S.C. 103 as being unpatentable over St. Germain et al. in view of BAKER and Lee as applied to claim 23 further in view of Hulvey (US 20080304550 A1).
Regarding claim 24, St. Germain discloses: wherein the transmitter assembly is comprised of a plurality of transmitter assemblies, the central server is in communication with the plurality of transmitter assemblies (Fig. 3).
The combination of St. Germain, BAKER and Lee does not mention explicitly: the plurality of transmitter assemblies synchronizes and hops in sequence during communication with the central server during operation.  
Hulvey discloses a method and system for fast synchronization and data reception for frequency hopping wireless communication systems, comprising: a plurality of transmitter assemblies (410, 412, … 414 in Fig. 4), and central server (420) in communication with the plurality of transmitter assemblies (para. 0023); wherein the plurality of transmitter assemblies synchronizes and hops in sequence during communication with the central server during operation (para. 0039).
It would have been obvious to one of ordinary skill in the art to utilize the frequency-hopping spread spectrum technique taught by Hulvey to implement the data transmission between the transmitter assembly and the central server in the combination of St. Germain and BAKER and practice fast synchronization and data transmission as an intended use of the Hulvey invention. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
27 is rejected under 35 U.S.C. 103 as being unpatentable over St. Germain et al. in view of BAKER as applied to claim 1 further in view of Bauchot et al. (US 5442659 A).
Regarding claim 27, the combination of St. Germain and BAKER does not mention explicitly: wherein the base station includes a first base station and a second base station and the transmitter assembly includes a plurality of first transmitter assemblies and a plurality of second transmitter assemblies, the first base station in communication with the plurality of first transmitter assemblies and the second base station in communication with the plurality of second transmitter assemblies utilizing a frequency-hopping spread spectrum implementation, the communication between the first base station and the plurality of first transmitter assemblies hopping out of sync with the communication between the second base station and the plurality of second transmitter assemblies.  
Bauchot discloses a technique of synchronization of frequency hopping communication systems comprising: a first base station (26 in Fig. 1) and a second base station (28 in Fig. 1); a plurality of first transmitter assemblies (10, 12) and a plurality of second transmitter assemblies (14, 16); wherein the first base station in communication with the plurality of first transmitter assemblies and the second base station in communication with the plurality of second transmitter assemblies utilizing a frequency-hopping spread spectrum implementation (col. 4, line 49 – col. 5, line 9), the communication between the first base station and the plurality of first transmitter assemblies hopping out of sync with the communication between the second base station and the plurality of second transmitter assemblies (col. 7, lines 13-46).


Response to Arguments
11.	Applicant's arguments received 07/01/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-10 as set forth above in this Office action.
 
Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862                                                                                                                                                                                                        
/TOAN M LE/Primary Examiner, Art Unit 2864